Title: To George Washington from Major General William Heath, 7 July 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston July 7th 1778
          
          I have been honored with yours of the 17th Ultimo.
          Captain Robert Davis left this place to join the Army some three or four weeks since. I
            believe General Glover & his Brigade Major Fosdick are much better acquainted
            with his conduct and services while here, than I am.
          
          The Military Stores which arrived at Portsmouth from France in the Dutchess of Grammond
            I have ordered to this place on their way to the Arsenals where they will be sent as
            fast as they arrive. There are a number of Carbines and pistols for the Dragoons and
            some wall peices, if the light Horse are not fully supplied with those necessary Arms,
            they will be ready to forward from Springfield by the time your Excellency’s pleasure is
            signified to Colo. Cheever at that place.
          We are momently waiting the arrival of the News of some interesting Event having taken
            place with you; may it be honorary to yourself and happy to your Country—which is the
            earnest wish of him who has the honor to be With great respect Your Excellency’s Most
            Obedt Humble Servt
          
            W. Heath
          
        